department of the treasury internal_revenue_service washington d c feb t ax exempt and government entities division uniform issue list legend taxpayer a irab financial_institution c partnership d entity e administrator f account g amount dear this letter is in response to your request for a ruling dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 50-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to erroneous and incomplete advice from a financial_institution taxpayer a further represents that amount has not been used for any other purpose taxpayer a states that he owned ira b with financial_institution c in taxpayer a sought to invest part of ira b with partnership d a private limited_partnership taxpayer a is the managing member of entity e which is the general_partner of partnership d partnership d is not a qualified ira custodian taxpayer a represents that on date he contacted financial_institution c via telephone about investing ira b in partnership d as an investment made through a qualified ira account to preserve the tax-deferred status of ira b funds taxpayer a represents that financial_institution c advised him that an investment in partnership d could only be made by distributing funds out of ira b taxpayer a represents that he was unaware that partnership d was required to be a qualified ira custodian and that financial_institution c did not raise the issue of whether partnership d was qualified as an ira custodian taxpayer a also represents that prior to the distribution he consulted with administrator f a third party fund administrator for partnership d regarding the investment taxpayer a represents that an administrator f representative advised him that partnership d could accept ira funds in exchange for a limited_partnership_interest in partnership d taxpayer a represents that based on advice of financial_institution c and administrator f he transferred amount to account g at partnership d under the name taxpayer aira on september administrator f provided taxpayer a with a subscription confirmation in the name of taxpayer a ira taxpayer a represents that administrator f did not question whether the transaction was being properly handled in ordered to preserve tax-deferred status taxpayer a represents that he did not learn that partnership d was not a qualified ira custodian until date after the expiration of the 60-day period when an accountant for partnership d requested information regarding the custodian for account g taxpayer a represents that he received a form 1099-r reporting amount as a distribution based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code requires that the trustee of an ira be a bank as defined in sec_408 of the code or such other person who demonstrates to the satisfaction of the secretary that the manner in which such other person will administer the ira will be consistent with the requirements of code sec_408 one of the requirements is that an applicant must assure the uninterrupted performance of its fiduciary duties notwithstanding the death or change_of its owners the ongoing business concept this precludes an individual from being a trustee or custodian sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a has not demonstrated that his inability to complete a timely rollover of amount was caused by any of the factors cited in revproc_2003_16 taxpayer a asserts that financial_institution c's and administrator f's failure to advise him that he must roll over ira b to a qualified ira custodian rises to the level of financial_institution error however the code imposes no obligation on financial institutions to ensure that a taxpayer properly' rolls over distributions to another entity financial_institution c had no duty to ensure that partnership d was an eligible ira custodian prior to its distribution of amount to taxpayer a and taxpayer a has not provided any evidence that financial_institution c acted in error the information presented indicates that the ability to roll over amount into an eligible ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution to taxpayer a of amount no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at by please address all sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
